Order, Supreme Court, Bronx County, entered June 17, 1974, which granted a motion to direct the defendant City of New York to furnish plaintiff with the court reporter’s transcript of the arraignment of plaintiff’s intestate, unanimously reversed, on the law and the facts, and the motion denied, without costs and without disbursements. This action was brought by plaintiff as administrator for the alleged wrongful death of the deceased while confined to Rikers Island Prison where he committed suicide. The plaintiff alleges that the court stenographer, Thomas May, has failed to respond to the efforts to secure the arraignment minutes. The stenographers are officers of the court (Judiciary Law, § 290), and under court not city supervision. There is no allegation that the necessary fees were tendered for the transcript. (Judiciary Law, §§ 300-302.) In any event, plaintiff has already filed a note of issue and statement of readiness. (Price v Brody, 7 AD2d 204; Morrison v Sam Snead Schools of Golf of N. Y., 13 AD2d 986; see, also, McCaldon v City of New York, 42 AD2d 1055.) Concur—Kupferman, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ.